

[logo.jpg]


S E C U R I T I E S
110 WALL STREET
Twenty Seventh Floor
New York, New York 10005
212-400-4840


MEMBER FINRA        MEMBER SIPC


January 16th 2008


CONFIDENTIAL
Joseph F. Langston
Interim Chief Executive Officer
United Heritage Corporation
1310 West Wall
Midland, Texas 79701


Dear Mr. Langston:


The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of the engagement by United Heritage Corporation (“UHCP” or the “Company”) of
Chadbourn Securities, Inc. (“Chadbourn” or the “Agent”). During the Term
(defined below), Chadbourn will act as the exclusive financial advisor to UHCP
and assist the Company with respect to one or more proposed private placements
of equity and/or debt securities (each a “Private Placement”), merger or
acquisition of or by the Company (“Transaction”).


1.
Engagement. The Company hereby engages the Agent to act as its exclusive
financial advisor and placement agent concerning:
     

The Private Placement of UHCP’s equity and/or debt securities (the
“Securities”). It is currently contemplated that the Private Placement will be
structured as an offering of equity and/or debt securities that will be exempt
from the registration/qualification requirements of federal and state securities
laws. The final terms of the Private Placement, however, will be negotiated
between the Company and the investors / lenders who purchase the Securities in
the Private Placement. The Agent is not authorized to act on behalf of the
Company in accepting any terms or conditions associated with the issuance of the
Securities. The Agent hereby accepts such engagement on a “best efforts” basis
upon the terms and conditions set forth herein. It is understood that the
Agent’s engagement pursuant to this Agreement does not constitute an agreement
or a commitment, express or implied, by the Agent or any of the Agent’s
affiliates to underwrite, purchase or place any Securities or otherwise provide
financing to the Company.

   Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn

 
 
 

--------------------------------------------------------------------------------

 
 
United Heritage Corporation
1/16/2008
Page 2 of 10


   
2.
Term. The term of this Agreement will end 6 months from the date of this letter,
unless extended by mutual consent of the parties, subject to the provisions of
Section 7 (the “Term”).
       
3.
Services. In undertaking this assignment, the Agent will provide the following
services to the Company, subject to the provisions of Sections 4 and 7:




 
(a)
advise the Company as to the structure, form and appropriate amount of any
investment to be accepted in a Private Placement,




 
(b)
advise on the formulation of a strategy and the development of procedures and
timetables for marketing the Company to potential investors / potential lenders;




 
(c)
assist the Company’s management in making presentations to potential investors/
potential lenders;




 
(d)
assist in identifying suitable strategic partners, and qualify them as to their
ability to consummate a Transaction and/or expand the Company’s business and
operations;




 
(e)
assist in negotiating, structuring, reorganizing or restructuring of the Company
as needed to consummate a Transaction or Private Placement;




 
(f)
coordinate due diligence investigations of or by the Company with regard to a
proposed Private Placement or Transaction;




 
(g)
prepare, with the assistance of the Company, a management presentation or
executive summary describing the Company;




 
(h)
at its discretion, provide other services as requested by the Company.



4.
Certain Agreements of the Company. The Company:



(a)
agrees to make available to the Agent all information concerning the business,
assets, operations and financial condition of the Company, which the Agent
reasonably requests in connection with the performance of its obligations
hereunder. The Company will make members of management and other employees
available to the Agent for purposes of satisfying the Agent’s due diligence
requirements and consummating the Private Placement and will commit such time
and other resources as are necessary or appropriate to secure reasonable and
timely success of the Private Placement.
   

 
 
Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn
 
 

--------------------------------------------------------------------------------

 
 
United Heritage Corporation
1/16/2008
Page 3 of 10
 

   
(b)
agrees that all information furnished to the Agent in connection with this
Agreement will be accurate and complete in all material respects at the time
provided and that if such information, in whole or in part, becomes materially
inaccurate, misleading or incomplete during the Term of the Agent’s engagement
hereunder, the Company will promptly advise the Agent in writing and correct any
such inaccuracy or omission;
   
(c)
agrees that the management presentation, executive summary and all other
information provided to potential investors/potential lenders will be accurate
and complete in all material respects and will not contain an untrue statement
of material fact or omit to state a material fact required to be stated herein,
or necessary to make the statement therein, in light of circumstances under
which they are made, not misleading



5.             Fees. In consideration for the services provided by the Agent,
the Company hereby agrees to pay the Agent the following fees:


(a)The Private Placement Cash Fee. 


(i) If the Company consummates during the Term the sale of any equity and/or
equity-linked securities, which include common or preferred stock, securities
convertible into common or preferred stock, warrants or other equity linked
securities with the exception of up to $500,000 of securities to be sold to
affiliates of the Company and any other investors introduced to the Company by
the Company’s management or significant shareholders (the “Equity Securities”),
the Company will pay to the Agent, upon the closing of each such Private
Placement, a cash placement fee equal to 8% of the gross proceeds to the Company
up to $5MM and 4.00% on any financing amount in excess of $5MM.


(ii) If the Company consummates during the Term any non-convertible Subordinated
Debt, the Company will pay to the Agent, upon the closing of each such Private
Placement, a placement fee equal to 8% of the amount funded to the Company. With
respect to any non-convertible Subordinated Debt with attached equity interests
in the Company, Agent will receive, in addition to the foregoing 8% fee, 8% of
the number of securities attached thereto, in the same form received by the
lenders. For example, if the Company issues warrants to the lenders to purchase
100,000 shares of Common Stock, Agent will receive warrants, in the same form
and on the same terms, to purchase 8,000 shares of Common Stock. “Subordinated
Debt” includes any debt subordinate in rank to the Company’s Senior Debt (as
defined below).


(iii) If the Company consummates during the Term any non-convertible Senior
Debt, the Company will pay to the Agent, upon the closing of each such Private
Placement, a placement fee equal to 2% of the amount funded to the Company. With
respect to any non-convertible Senior Debt with attached equity interests in the
Company, Agent will receive, in addition to the foregoing 2% fee, 8% of the
number of securities attached thereto, in the same form received by the lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
United Heritage Corporation
1/16/2008
Page 4 of 10
 
 
 
For example, if the Company issues warrants to the lenders to purchase 100,000
shares of common stock, Agent will receive warrants, in the same form and on the
same terms, to purchase 8,000 shares of Common Stock. “Senior Debt” includes any
debt that has a first priority lien on the Company’s assets or is senior in rank
to any mezzanine debt of the Company.
 
Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn

 
 

--------------------------------------------------------------------------------

 

United Heritage Corporation
1/16/2008
Page 5 of 10



The Company will pay all cash fees to Chadbourn in US Dollars via wire transfer
at each applicable closing, to a bank account(s) designated by the Agent.


In the event that any fees due Chadbourn are not paid or issued in full when
due, the Company will also be liable to Chadbourn for interest on the value of
the fees due at the annual rate of three percent over the prime rate, accruing
on a daily basis from the date on which such fees are due and unpaid, plus all
of Chadbourn's reasonable legal fees and expenses in connection with collection
of said fees.


(b) Warrants. The Company agrees to issue to the Agent, concurrently with the
successful completion of a Private Placement contemplated by Paragraph 5(a)
above, Common Stock Warrants ("Warrants") covering shares of Common Stock equal
to 8% of the number of shares of common stock actually issued in the Private
Placement, or in the case of preferred stock 8% of the number of shares of
common stock into which the preferred stock so issued is initially convertible,
or in the case of convertible debentures 8% of the number of shares of common
stock into which such debentures are initially convertible. All shares of Common
Stock issuable upon the exercise of such Warrants will be issuable out of the
authorized unissued shares of Common Stock of the Company. Such Warrants will
have terms that are commensurate with the Securities sold in such Private
Placement. For example, if the structure of the contemplated offering is a
convertible debenture with a three year term, the Agent’s Warrants will also
have a three year term. The Warrants will be non-transferable except to (i)
successors to the Agent in merger or consolidation; (ii) purchasers of
substantially all of the Agent’s assets; (iii) officers, directors, employees,
or agents of the Agent; and (iv) shareholders of the Agent or shareholders or
partners of its transferees in the event of liquidation or dissolution. The
Warrants will contain provisions which require the Company to register the
shares underlying the Warrants whenever either the Company or another investor
initiates a registration with the Securities and Exchange Commission (the
“SEC”), The exercise price of the Warrants is equal to one hundred percent
(100%) of the price of the Common Stock issued in the private placement, or in
the case of convertible preferred stock or convertible debentures, the initial
conversion price of such convertible Securities. The exercise price and the
number of shares of Common Stock issuable upon exercise of the Warrants will be
subject to customary adjustment in the case of stock splits, combinations and
recapitalizations of the Company. The Warrants will have a customary cashless
exercise provision.


If the fair market value of one share of Common Stock is greater than the
exercise price of that share (at the date of calculation as set forth below), in
lieu of exercising this Warrant for cash, the Holder may elect to receive shares
equal to the value (as determined below) of this Warrant (or the portion thereof
being cancelled) by surrender of this Warrant at the principal office of the
Corporation together with the properly endorsed Subscription Form in which event
the Corporation will issue to the holder a number of shares of Common Stock
computed using the following formula:
 
Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn

 
 

--------------------------------------------------------------------------------

 

United Heritage Corporation
1/16/2008
Page 6 of 10

 
X=Y (A-B)
A
Where X= the number of shares of Common Stock to be issued to the Holder;



 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation);

 

 
A=
the fair market value of one share of the Corporation’s Common Stock at the date
of exercise;

     

  B= exercise price (as adjusted to the date of such calculation).


 
The Company will send to the Agent, by registered mail, unless otherwise
instructed by Chadbourn, all equity/or equity-related compensation within 30
days of the closing of an applicable Private Placement or Transaction
facilitated by the Agent.


(c) Tail. If any Strategic Partners or Potential Investors / Potential Lenders
that were contacted by the Agent or that purchased Securities in a Private
Placement, during the term of this Agreement, make an equity and/or debt
investment(s) in the Company within 12 months from the closing date of the
Private Placement or expiration of this Agreement, the Agent will be paid an
additional placement fee under the same terms for each security class as
specified in paragraphs 5(a) and (b) above...


(d) Retainer. In consideration for the services rendered by the Agent pursuant
to this Agreement, the Company agrees to pay the Agent a monthly fee of $15,000,
which the Agent may elect to have paid in common stock of the Company valued at
the average volume weighted average price of the common stock for the 5 trading
days preceding the end of the applicable month of service, provided that the
first payment shall be due upon execution of this Agreement. The cash value of
the fees (as calculated pursuant to the preceding sentence in the case of stock
payments) will be deducted from the fees specified in paragraph 5(a).
 
(e) Merger/Acquisition. The Company agrees to pay to the Agent a fee equal to
2.5% of the aggregate value of cash and/or stock received by or paid to the
Company pursuant to any sale, merger, or acquisition facilitated by the Agent
during the Term and/or for 12 months after the termination of this of this
Agreement.
 
 
 
 
Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn



 
 

--------------------------------------------------------------------------------

 
 
United Heritage Corporation
1/16/2008
Page 7 of 10



6.
Expenses. In addition to any fees that may be payable hereunder and regardless
of whether any proposed transaction is consummated, the Company hereby agrees to
reimburse the Agent for all reasonable travel, legal and other out-of-pocket
expenses incurred in performing the services described herein, including
reasonable fees and disbursements of the Agent’s legal counsel. The Agent will
not either incur any single expense item over $100 or incur aggregate expenses
under this Agreement in excess of $1,000 without the prior approval of the
Company.
       
7.
Termination. The Agent’s engagement under this letter agreement may be
terminated on either the Company's or the Agent’s written request with 30 days
notice; provided, however, that the provisions of Sections 5 through 14,
inclusive of this letter agreement and the indemnification provisions of the
separate letter agreement referenced in Section 17 hereof, and all of the
Agent’s rights under all of such provisions, will survive the expiration or
termination of this engagement and the consummation of any Private Placement by
the Company. Termination will not affect the right of the Agent to receive any
fees payable hereunder, any fees which have accrued prior to such termination,
or the right of the Agent to receive reimbursement for its out-of-pocket
expenses described above. It is expressly understood that neither the Agent nor
the Company will have any continuing obligation or liability to one another
under this Agreement upon termination hereof, except in respect of the matters
specifically referenced in this Section 8.
8.
Disclosure. 
   
(a)
Restrictions on Agent. Agent recognizes that its relationship with Company will
give it access to Confidential Information (as hereinafter defined).
Consequently, during the Term and for the one (1) year period immediately
thereafter, Agent will not use or disclose to any prospective investor or other
third party any Confidential Information, unless or until such third party
agrees in writing to be bound by the terms of this confidentiality provision.
“Confidential Information” shall include but not be limited to, any information
concerning Company’s processes, products, services, inventions, purchasing,
accounting, marketing, selling methods and techniques, research and development,
computer programs, purchasing information, ideas and plans for development,
historical financial data and forecasts, long range plans and strategies,
customer lists, and any other information related to Company’s customers, and
any such other information concerning the business of Company or its manner of
operation which is not generally known in the industry. Confidential Information
shall not include any information that: (i) is or subsequently becomes publicly
available without Agent’s breach of this Agreement; (ii) was in Agent’s
possession at the time of disclosure and was not acquired from Company; (iii) is
received from third parties, and is rightfully in the possession of such third
parties and not subject to a confidentiality obligation of third parties; (iv)
is required by law to be disclosed (with prior notice to Company); or (v) is
intentionally disclosed without restriction by Company to a third party.

 
 
Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn

 
 

--------------------------------------------------------------------------------

 
 
United Heritage Corporation
1/16/2008
Page 8 of 10



 
(b) Restrictions on Company. The Company agrees that, except as required by
applicable law or regulation, any advice to be provided by the Agent under this
Agreement will not be disclosed publicly or made available to third parties
without the prior approval of the Agent, which approval will not be unreasonably
withheld.


9.
 Complete Agreement. This Agreement, together with the separate indemnity
letter, incorporates the entire agreement of the parties with respect to the
subject matter of this Agreement, and may not be amended or modified except in
writing.
   
10.
Enforceability and Governing Law. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement which will remain in full force and
effect. This Agreement will be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law provisions
thereof. Venue for any legal proceedings under this Agreement shall be in the
state or federal courts located in the City of New York, New York, Borough of
Manhattan.
   
11.
Successors or Assigns. The benefits of this letter agreement and the separate
indemnity letter will inure to the benefit of respective successors and assigns
of the parties hereto and of the indemnified parties hereunder and thereunder
and their successors and assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the parties hereto will be binding upon
their respective successors and assigns.
   
12.
Waivers. No waiver of any of the provisions of this Agreement will be deemed or
will constitute a waiver of any other provision, whether or not similar, nor
will any waiver constitute a continuing waiver. No waiver will be binding unless
executed in writing by the Party making the waiver.
   
13.
Attorney’s Fees. If any legal action or proceeding is brought for the
enforcement or for a declaration of rights and duties under this Agreement, or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the successful or
prevailing Party or Parties will be entitled to recover reasonable attorney’s
fees and other costs incurred in that action or proceeding, in addition to any
other relief to which the successful or prevailing Party or Parties may be
entitled.
   
14.
Force Majeure. The Agent’s failure to perform any term or condition of this
Agreement as a result of conditions beyond its control such as, but not limited
to, war, acts of God, governmental restrictions, power failures, market
conditions or damage or destruction of network facilities or servers, will not
be deemed a breach of this Agreement.
   
15.
Counterparts. This Agreement may be executed and initialed in one or more
counterparts, each of which will be deemed an original and all of which taken
together will constitute one and the same instrument.
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
United Heritage Corporation
1/16/2008
Page 9 of 10
 

   
16.
Indemnification. The Company agrees to enter into separate letter agreements
with the Agent dated the date hereof, providing for indemnification of the Agent
by the Company in connection with the Agent’s engagement hereunder. The
obligations contained in such letter will remain operative regardless of any
expiration, termination or cancellation of the Agent’s services hereunder and
regardless of the consummation of any transaction contemplated hereby.

 
Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn

 
 
 

--------------------------------------------------------------------------------

 
 
United Heritage Corporation
1/16/2008
Page 10 of 10
 
If the terms of our Agreement as set forth in this letter are satisfactory,
kindly initial and sign the enclosed copy of this letter and indemnification
agreement and return them to us. We look forward to working with you on this
assignment and appreciate the opportunity to be of service.





   
Very truly yours,
            
Chadbourn Securities, Inc.
                                 
By: /s/ Trent Gunter                        
   
Trent Gunter
   
President
                                    
Accepted and Agreed to:
      
United Heritage Corporation
         
By: ______________________
   
Name: ____________________
   
Title: ____________________
   



Initials: UHCP_____/Chadbourn_____  Date: UHCP_____/Chadbourn
